     Case 2:21-mj-30031-DUTY ECF No. 1, PageID.1 Filed 01/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                              Case No. 21-30031
                                                Originating No. 3:19-CR-00004


DURRAN MERILLE GARLAND,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

DURRAN MERILLE GARLAND, to answer to charges pending in another federal

district, and states:


       1. On January 19 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the Southern District of

West Virginia based on an Indictment. Defendant is charged in that district with

violation of 21 U.S.C. §841(a)(1)- Distribution of cocaine and methamphetamine.



       2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).
   Case 2:21-mj-30031-DUTY ECF No. 1, PageID.2 Filed 01/19/21 Page 2 of 2




      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                              Respectfully submitted,

                                              MATTHEW J. SCHNEIDER
                                              United States Attorney



                                              s/Mitra Jafary-Hariri ___________
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Mjafary-hariri@usa.doj.gov
                                              (313) 226-9632



Dated: January 19, 2021
